Case 1:20-cv-21270-UU Document 9 Entered on FLSD Docket 04/17/2020 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


 INTERNET MEDIA INTERACTIVE
 CORP.,

                               Plaintiff,
                                                      Case No.: 1:20-cv-21270-UU
        v.

 LENNAR CORPORATION,

                               Defendant.


                              NOTICE OF SETTLEMENT AND
                            [PROPOSED] ORDER STAYING CASE

        Pursuant to S.D. Fla. L.R. 16.4, the parties hereby jointly advise the Court that the above-

 captioned matter has been resolved, but that an immediate dismissal cannot be filed. The parties,

 therefore, jointly request that this case be stayed until May 7, 2020, so as to permit the matter to

 be finally resolved.

 Dated: April 17, 2020                            Respectfully submitted,

                                                  s/ Timothy J. Haller
                                                  Timothy J. Haller
                                                  FL Bar 18595
                                                  haller@haller-iplaw.com
                                                  HALLER LAW PLLC
                                                  230 E Delaware Pl, Ste 5E
                                                  Chicago, IL 60611
                                                  Phone: (630) 336-4283
                                                  Attorney for Plaintiff,
                                                  Internet Media Interactive Corp.


                         SO ORDERED this               day of                        , 2020.




                                               UNITED STATES DISTRICT JUDGE
